DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 				Election/Restrictions
Applicant's election with traverse of species I, figures 1 -7 in the reply filed on 04/30/2020 is acknowledged. The traversal is on the ground(s) that if the Examiner asserts that any one or more of claims 1,2, 4-10, 26, 27, 30, 33, 35, 
36, 39, 49, 51, and 55 does not read on the elected subject matter of Figs. 1-7, then this election is made with traverse, and Applicant requests that . This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01 (a)). Furthermore, claims 51 and 55 are directed to the non-elected species II.
	The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-2, 4-11, 26-27, 30, 33, 35-36, 39, 49 and 64-65 are currently pending in this application with claim 11 being withdrawn and claims 3, 12-25, 28-29, 31-32, 34, 37-38, 40-48 and 50-63 being cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was filed after the mailing date of the Final office action on 09/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10, 26-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peikert et al. (US 9,351,534, herein after Peikert).
	With respect to claims 1-2, Peikert discloses a ground-engaging component (stabilization parts 119a, 119b & 119c see figures 15-17 with outsole parts 117a, 117b & 117c) for an article of footwear (see figures 12 & 13a-13b), comprising: an upper-facing surface (see figure 17); and a ground-facing surface (see figure 16) opposite the upper-facing surface, wherein at least the ground facing surface includes a matrix structure (matrix formed by openings 135a-d and walls 137a-137e, see figures 17 for example), and wherein the matrix structure includes: (a) a heel region including a plurality of open heel support cells (135a, see figure 17), (b) a midfoot region including a plurality of open midfoot support cells (135b in figure 17), and (c) a forefoot region including a plurality of closed forefoot support cells (openings 135c & 135d when covered by barrier material 33c & 33d), wherein the plurality of closed forefoot support cells are closed by a support member (barrier material 33c & 33d) that spans multiple cells of the matrix structure, and wherein the support member fits within a recess defined in a top surface of the matrix structure (barrier material parts 33b, 33c, 33d can be accommodated within an enclosing limitation edge 129a, 129b, or 129c of the stabilization device part 119c), and wherein an outer perimeter 
	With respect to claims 8, 10 & 26-27, Peikert discloses a ground-engaging component (stabilization parts 119a, 119b & 119c see figures 15-17 with outsole parts 117a, 117b & 117c) for an article of footwear (see figures 12 & 13a-b), comprising: an upper-facing surface (see figure 17); and a ground-facing surface (see figure 16) opposite the upper-facing surface, wherein at least the ground facing surface includes a matrix structure (matrix formed by openings 135a-d and walls 137a-137e, see figures 17 for example), and wherein the matrix structure includes a plurality of open cells (135a, see figure 17) and a forefoot region including a plurality of closed forefoot support cells (openings 135d after being covered with barrier-material part 33d), wherein the plurality of closed 
	With respect to claim 30, Peikert discloses an article of footwear (see figures 12 and 13a-b), comprising: an upper (shaft 103); and a sole structure (105) engaged with the upper, wherein the sole structure includes a ground-engaging component (stabilization device part 119a-c) that includes: (a) an upper-facing surface (see figure 17); and (b) a ground-facing surface (see figure 16) opposite the upper-facing surface, wherein at least the ground-facing surface includes a matrix structure (matrix formed by openings 135a-d and walls 137a-137e, see figures 17 for example), and wherein the matrix structure includes a plurality of open cells (openings 1351a-c) and a forefoot region including a plurality of closed forefoot support cells (openings 135d after being covered with barrier-material part 33d),wherein the plurality of closed forefoot support cells are closed by a support member (barrier-material part 33d) that spans multiple cells of the matrix structure, and wherein the support member fits within a recess (barrier material parts 33b, 33c, 33d can be accommodated within an enclosing limitation edge 129a, 129b, or 129c of the stabilization device part 119c) defined in a top surface of the matrix structure, and wherein an outer perimeter edge (openings 135a-135d of the stabilization device 119b and 119c is bounded by the frame 147 of the stabilization device 119, see figure17) of the recess extends around the plurality of closed forefoot support cells.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peikert. 
	With respect to claims 4-7, Peikert discloses the openings 135a-d can be any size, shape, and dimensions (see figures 13a-13b & 16-17). Openings 135a-d can vary in sizes across the sole layer. Therefore, it would have be obvious to one of ordinary skill in the art to modify the sizes of the cells/openings of Peikert as claimed, since Peikert discloses that the cells/openings 135a-d can be modified and can vary in sizes across the sole layer.
Claims 9 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Peikert in view of Clarke et al. (Pub. No. US 2005/0188562). With respect to claims 9 and 64, Peikert discloses that the ground engaging components can be made of thermoplastic materials such as polyethylene, polyamide (PA), polyester (PET), polyethylene (PE), polypropylene (PP), and polyvinylchloride (PVC). Additional appropriate materials are rubber, thermoplastic rubber (TR), and polyurethane (PU). Peikert is silent if the material is transparent, translucent, at least partially transparent, or at least partially translucent. Clark discloses a ground engaging components can be made of transparent, translucent, at least partially transparent, or at least partially translucent (cage/upper 12, outsole/ground facing surface 16 and/or insole/support member 18 may be .
Claims 33, 35-36, 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Peikert in view Avar et al. (US 8,186,078). Peikert as described above discloses all the limitations of the claims except for a foam midsole and a fluid-filled bladder engaged with the foam midsole. 
	With respect to claim 33, Avar et al., discloses that the sole structure 130 may have a multi-piece structure, e.g., one that includes a midsole 131, an outsole 132, and a sockliner or insole member. Midsole 131 may be formed of polymer foam material, such as polyurethane, ethyl vinyl acetate, or other materials (such as phylon, phylite, etc.) that compress to attenuate ground or other contact surface reaction forces during walking, running, jumping, or other activities. In some example structures according to this invention, the polymer foam material may encapsulate or include various elements, such as a fluid-filled bladder or moderator, that enhance the comfort, motion-control, stability, and/or ground or other contact surface reaction force attenuation properties of footwear 100. In still other example structures, the midsole 131 may 
	With respect to claims 35-36, 39 and 49, the modified Peikert/Avar et al. disclose wherein the first fluid-filled bladder can be located at a first metatarsal head support area of the sole structure; wherein the first fluid-filled bladder can be located at a fourth and/or fifth metatarsal head support area of the sole structure, to enhance the comfort, motion-control, stability, and/or ground or other contact surface reaction force attenuation properties of footwear; wherein the sole structure includes a midsole component that can include a foam midsole element, a first fluid-filled bladder engaged with the foam midsole element, and a second fluid-filled bladder engaged with the foam midsole element, to enhance the comfort, motion-control, stability, and/or ground or other contact surface reaction force attenuation properties of footwear; wherein the foam midsole element includes a first opening and a second opening defined through it, wherein the first fluid-filled bladder is engaged with the foam midsole element in the first opening (encapsulated), and wherein the second fluid-filled bladder is engaged with the foam midsole element in the second opening (encapsulated); .
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Peikert in view Avar et al. (US 8,186,078) as applied to above claims 33, 35-36, 39 and 49 and further in view of Clark. Peikert and modified by Avar et al. discloses all the limitations of the claims except for the support member being made of transparent or translucent material. Clark discloses a ground engaging component having a support member (insole) that is made of transparent, translucent, at least partially transparent, or at least partially translucent .
				Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 26-27, 30, 33, 35-36, 39, 49 and 64-65 have been considered but are moot because the new ground of rejection does not rely on any reference as applied and as combined in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        




04/06/2021